DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites “Aqueous polymer dispersion obtainable by a method according to claim 14”   However Claim 14 recited it is a method of making the composition of claim 1.  As such it is unclear how the composition of this claim different from that of claim 1 
Claim 11 depends from claim 1 yet it attempts to incorporate certain limitations from claim 10 as such this claim is indefinite.  The applicant should recite the meanings of R5, n, X and Y in the body of claim 11.
Claim 2 recites two different ranges of colloid.  The first range is less than 10 % by weight and the second is wherein the dispersion is free of protective colloids.  The applicant has recited two ranges within one claim as such this limitation is indefinite.  
Use Claims
2.    The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
3.    Claim 18 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 18 provides for the use of a composition, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
In order to overcome this rejection, it is advised that the applicant amend claim 18 to positively recite a step of adding the aqueous dispersion of claim 1 to crude oil, petroleum, or petroleum products.
Claim Objections
Claims 2-13 are objected to because of the following informalities:  Please correct:   ”Dispersion according to” to “Aqueous polymer dispersion according to” (the examiner seeks to maintain parallel use of the terms so as to properly identify the composition).  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,851,323. Although the claims at issue are not identical, they are not patentably distinct from each other because both the issued patent and the instant claims claim an aqueous polymer dispersion having a polymer in overlapping ranges by weigh of the same monomer (I) and overlapping ranges of monomers (II) and (III) where the polymer has overlapping Mw and overlapping particle size (claim1 patent and claims 1 and 14 instant application) and the dispersion also comprises hydrophobic organic solvent (i.e. claim 1 b instant application claim 1 b patent) such as aromatic or aliphatic hydrocarbon, a miscible solvent of a glycol (claim 6 patent vs. claim 7 of instant application), an hydrophobic organic solvent (Claim 1 c patent claim 1 c instant application)  as well as additional surfactant (claim 1 e patent claim 1 d instant application) made with step of ultrasound (claim 11-12 patent claim 14 instant application) and used for depressing pour point of crude oil, petroleum etc. (claim 14 patent claim 18 instant application) See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892 accompanying this office action.  While it is known to use various methacrylate polymers in aqueous dispersions to effectuate pour point and crystallization inhibition properties such as in petroleum, the instant claims require specific particle size, Mw, and %’s accomplished by the combination of surfactants and various solvents permitting formation of a stable, homogenous and highly loaded dispersion not taught by the prior art.  For example:
Dymond, Langley, Hawe (EP 0344818 A2) discloses a dispersion of polymer particles for drilling fluid (abstract) the liquid is aqueous (P3 L4-15) The polymers include 80-85 %  poly hydrophobic monomers including alkyl meth acrylates such as those having an alkyl group of up to 30 carbon atoms or 6 to 18 carbon atoms esp. copolymers of 90-100 % by weight c1-30 alkyl methacrylate and 0-10 % weight hydrophobic monomer such as 2-ethlhexyl acrylate  (P3 L32-P4L12) (meeting claimed formula MI (I) The polymer is in an aqueous dispersion (P4 L52-55)  obtainable by disperse the monomers into water with an oil in water emulsifier or surfactant such as anionic emulsifiers or surfactants (P4 L27-40_ as well as nonionic surfactants of alkoxylated alcohols (P5 L40-45) and a hydrophobic solvent such as mineral oil or other hydrocarbon such as kerosene, white spirit or aviation fuel or unrefined crude oil (P5 L40-458) The polymer is used in amounts of 0.3 to 10 wt.% of the total composition. IP5 
The polymer of said reference must possess a particular glass transition temperature of a range which barely overlaps that of the instant application (which one  of ordinary skill in the art at the time of filing the invention knows is affected by molar mass of the polymer).  It cannot be said that the polymer of said reference will necessarily possess the claimed Mw and since the glass transition temperature is integral to the polymer of the reference there is no motivation to alter same. 

Capelle (US 4,110,283) teaches a crystallization inhibitor comprising a copolymer of 4-vynyl pyridine and acrylic acid esters dispersed in an aqueous medium for use in paraffinic oils to prevent deposition of solid paraffin on pipelines (Abstract) 
The aqueous emulsion comprises the polymer in an aqueous medium and comprise toluene, water, organic solvent, ethoxylated fatty acid, a neutralizing agent fatty acid from tall oil,  (C2 L40—C3 L10)  The organic solvent include diethylene or ethylene glycol (C3 L7-15) The composition may comprises 20-30 pbw of 40% solution of copolymer in toluene (i.e. component a  and c of instant claim 1) as well as 2-4 pbw ethoxylated stearic acid (component d of claim 1) 2-4 pbw coconut fatty acid diethanolamide, 3- 5 pbw tall oil fatty acid and 40-45 pbw water and 20-25 pbw ethylene glycol (i.e. water of claim 1 and component b of claim 1)
The composition is pumped into a borehole to prevent crystallization (C4 L28-40)  


Braams, Reynhout (WO 98/51731) discloses a dispersion of a polymer used as pour point depressant (Abstract) for crude oils (P1 L1-7) including polymers of C18-30 n-alkyl acrylates or methacrylate’s (P3 L10-20) the composition comprising nonionic and ionic surfactants.  The surfactants include: 

    PNG
    media_image1.png
    244
    841
    media_image1.png
    Greyscale
(meeting the limitation for at least one ionic surfactant and an anionic surfactant of claim 10 (overlapping said formula with alkyl and repeating groups where sodium is a cation M) 
The composition may further comprises solvents such as ethanol, other additives such as antioxidant anticorrosion or metal deactivators)  (P4 L17-30)
The composition is an aqueous phase of two or more hydrophilic polymers (P4 L35)
This reference does not teach the additional solvents and does not teach the particle size of the polymer.  Based upon the teachings incorporated into this reference 

Miligan (US 2012/0305091) discloses a drag redoing composition comprising polymer dispersed in an aqueous phases [0022] for use in heavy crude oils [0021] the polymer includes monomers of:



    PNG
    media_image2.png
    1271
    564
    media_image2.png
    Greyscale
[0023] 

Reichenbach-Klinke et al (US 2014/0131039) discloses an aqueous dispersion of polymer composition injected into a mineral oil deposit (Abstract) The aqueous dispersion comprises 20-59.9 wt. % of a hydrophobic liquid; 40-79.9 % wt. particles of a polyacrylamide copolymer having a Mw of 5000000 to 30000000 g/mole [0024] , surfactants and use by injecting into a mineral oil deposit [0019-0031] The organic liquid 
Sapper (US 6,284,037) discloses a coating formulation which is a dispersion of acrylate polymer with anionic emulsifier alone or in mixture with others where the anionic emulsifier (C2 L35-40) (i.e. ionic co surfactant) the polymer includes alkyl methacrylate monomers such as butyl methacrylate, 2-ehtyl hexyl methacrylate etc. (C2 L10-20) with molar mass of 200000 to 2000000 (C2 L58-65) 
Barthell, Capelle, Chmelir, Dahmen (GB 2058825A) discloses treatment of paraffin bearing crude oils esp. for extraction and transport by incorporating crystallization inhibitor of copolymers of n- alkyl acrylates (Abstract) improving pour point viscosity etc. (P1 L40-50) 

    PNG
    media_image3.png
    234
    1049
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    388
    1103
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    55
    1080
    media_image5.png
    Greyscale

(P1 L50-P2 L20) 
The copolymers are crystallization inhibitors and are readily soluble in organic solvents such as toluene (P4 L14-21) 
The polymer is made by known methods of polymerization and the polymer may be a solid form or as a solution (P3 L28-30) The solvents include aromatic or aliphatic hydrocarbon as well as mixtures (P 3 L32-45) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMELA H WEISS/           Primary Examiner, Art Unit 1796